Motion to extend time to perfect the appeal granted upon condition that appellants’ briefs are filed and served on or before July 31, 1996. Memorandum: Although appellant’s request for an extension has been granted, appellant’s counsel should note that the transcript of the criminal action is not properly part of the record for the appeal from the judgment in the habeas corpus proceeding. The transcript of the criminal action was not before Supreme Court in the habeas corpus *994proceeding. Present — Green, J. P., Lawton, Fallon, Callahan and Davis, JJ.